Citation Nr: 1723764	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-13 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to October 1986. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from February 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran last underwent contract examination for her left knee condition in September 2010.  Since then, she has undergone a total left knee replacement (TKR).  At the time of the 2010 examination, the examiner commented that it was not feasible to accurately assess the current severity of the service-connected condition, as several months prior, the Veteran had been involved in a motor vehicle accident as a result of which she sustained additional, unrelated-to-service, injury to her left knee.  The examiner suggested that she be reexamined following healing of the recent surgical procedure to determine the true residual impairment following surgery.  As an additional examination has not yet been scheduled, and it is unclear to the Board whether the TKA that was later conducted was conducted as a result of the service-connected condition, or due to reasons unrelated to the original service-connected injury, the Board finds that a new VA knee examination is needed to determine the current severity of her left knee condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Additionally, updated VA and private treatment records should also be obtained.  38 U.S.C.S § 5103A (c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical providers who have recently treated her for her left knee condition.  After securing any necessary releases, the AOJ should request any relevant records.  Additionally, obtain and associate with the claims file all outstanding VA treatment records from July 2009 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

2.  After the development requested above has been completed to the extent possible, schedule the Veteran for a VA examination to evaluate her left knee condition.  The claims file should be made available to and be reviewed by the examiner prior to providing an opinion. 

In evaluating the current severity of the service-connected condition, the examiner should attempt to differentiate the signs and symptoms attributable to the service-connected injury from those attributable to the additional injury sustained in the 2010 motor vehicle accident, and specifically address whether the 2012 TKA was related to disability associated with the original service-connected injury, or whether it was the result of additional injury unrelated to the service-connected condition.  If the signs and symptoms attributable to each cannot reasonably be differentiated, the examiner should so state, and provide a robust explanation for so determining.  

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing conditions.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary for the Veteran's left knee condition, the examiner should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail, to include signs and symptoms related to all associated scars.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since July 2009) of the Veteran's left knee condition in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint. 

Additionally, the examiner should also provide an opinion as to her left knee extension results noted in the September 2010 QTC physical examination and opine whether the reduced range of motion extension results of the left knee were indicative of a temporary flare-up of the Veteran's knee condition or those results were likely a representation of the Veteran's sustained manifestations of her current left knee condition. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide an opinion as to the functional limitations the Veteran has experienced as a result of her service-connected left knee condition and what impact, if any, it has on her on her occupational functioning. 

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the left knee condition claim with consideration of all relevant diagnostic codes, including those related to prosthetic replacement and scars.  The readjudication should additionally include consideration of the Veteran's entitlement to a temporary total rating based on the need for convalescence following the 2012 TKA.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

